DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 7/6/22.  In particular, claim 1 has been amended 1 has been amended to incorporate the limitations of previous claim 2.   Claims 11-16 are new.

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In claims 2 and 4, “Mw” is interpreted as weight average molecular weight as typically interpreted in the art and as defined in the specification.  

Claim Rejections - 35 USC § 102
Claim(s) 1, 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0368450 (herein Sato).
As to claim 11, Sato discloses a composition comprising a first composition comprising EBM 1 and EPM1.  See example 1 in table 1.  Note that these components can be considered the first composition The 

Claim Rejections - 35 USC § 103

Claim(s) 1, 3-11, 14-15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0122190 (herein Cady).
As to claims 1, 3-4, and 7, Cady discloses examples (see examples 4, 5 etc.) wherein EPDM (100%) is formed in two different reactors (see paragraph 96, etc.), thus two different EPDM are formed.  The reactors are under different conditions and thus would result in different EPDM.  As seen in table IID (example 5), the ethylene content can be deduced from subtracting the propylene (C3) and ENB (diene) contents of 57.3 and 0.4 wt% respectively.  Thus, the ethylene content is 42.3 wt% for the composition.  Moreover, the ENB (diene content) for the composition is 0.4 wt%.  The diene content is 0.4 wt% in the examples.  Paragraph 83 states that the molecular weight can be between 100,000 and 500,000 and 20,000 and 300,000, which substantially overlaps the claimed range.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 5, the composition has a molecular weight distribution of 2.2.  See table IID.
As to claims 6 and 8, Cady is silent on the crystallinity and Peak area.  However, the composition is identical with two EPDM, the same comonomer amounts within the claimed range, the same monomers and produced in a similar manner.  Therefore, it is reasonable to take the position that the properties would be the same considering that they would naturally flow and obviously be present once the same composition is formed.
As to claim 9, the composition is utilized to form compositions that are crosslinked.  See paragraph 6.
As to claim 10, articles prepared from the composition are taught.  See paragraph 15.
As to claim 11, Cady discloses compositions with the first composition and an additive.  See paragraph 16.
As to claim 14, Cady is silent on the claimed property.  However, the composition is identical with two EPDM, the same comonomer amounts within the claimed range, the same monomers and produced in a similar manner.  Therefore, it is reasonable to take the position that the properties would be the same considering that they would naturally flow and obviously be present once the same composition is formed.
As to claim 15, the composition is utilized to form compositions that are crosslinked.  See paragraph 6.
As to claim 16, articles prepared from the composition are taught.  See paragraph 15.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0122190 (herein Cady) in view of US 2014/0287178 (herein Clayfield)
As to claim 12, Cady discloses compositions with the first composition and an additive.  See paragraph 16.  The additive can be a filler.  See paragraph 16.
Clayfield discloses similar compositions with fillers.  See abstract, paragraph 15 and examples.  Clayfield discloses that the filler is zinc oxide.  See paragraph 105 and examples.
It would have been obvious at the time the invention was filed to have modified the composition of Cady with utilizing the specific filler zinc oxide as suggested by Clayfield because one would want to utilize fillers typically utilized in similar compositions.
As to claim 13, Cady discloses compositions with the first composition and an additive.  See paragraph 16.  The additive can be a filler.  See paragraph 16.
Clayfield discloses similar compositions with fillers.  See abstract, paragraph 15 and examples.   The filler is present in 30 to 70 wt%.  See paragraph 40-41.  This correlates to 70 to 30 wt% of the first composition.
It would have been obvious at the time the invention was filed to have modified the composition of Cady with utilizing the amounts suggested by Clayfield including amounts that fall within the range of the present claims because one would want to utilize filler amounts typically utilized for similar compositions.  
As to claim 14, Cady is silent on the claimed property.  However, the composition is identical with two EPDM and fillers, the same comonomer amounts within the claimed range, the same monomers and produced in a similar manner.  Therefore, it is reasonable to take the position that the properties would be the same considering that they would naturally flow and obviously be present once the same composition is formed.





Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that paragraph 83 does not disclose the diene amount and the range for the Mw is 100,000 to 500,000, which is very broad.  Thus, applicant argues that the combination of selecting the Mw and diene yield an infinite number of compositions with dissimilar properties.
In response, the examiner disagrees.  First, 100,000 to 500,000 in paragraph 83 substantially overlaps the claimed range of 250,000 to 500,000.  Moreover, the examples have all the limitations, including a diene content within the claimed range (0.4 wt%) within the claimed range except for the Mw.  Thus, the present issue is addressed in MPEP 2144.05 regarding situations with overlapping ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, therein MPEP 2144.05, a few situations for rebuttal are given (criticality of range, teaching away and very broad range, etc.).  Applicant argues broadness and “infinite compositions”, which is not persuasive because the range has substantial overlap and it is well within the skill of the artisan to select any value within a narrow range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764